Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromTo Commission File Number 0-16345 SED International Holdings, Inc. (Exact Name of Registrant as Specified in Its Charter) GEORGIA (State or Other Jurisdiction of Incorporation or Organization) 22-2715444 (I.R.S. Employer Identification No.) 4, TUCKER, GEORGIA (Address of principal executive offices) (Zip Code) (770) 491-8962 (Registrants telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o No x The number of shares outstanding of the Registrants common stock, par value $.01 per share, at November 14, 2007 was 4,608,856 shares. SED International Holdings, Inc. and Subsidiaries INDEX PART I - FINANCIAL INFORMATION: Item 1. Financial Statements Page Condensed Consolidated Balance Sheets as of September 30, 2007 (Unaudited) and June 30, 2007 3 Condensed Consolidated Statements of Operations for the three months ended September 30, 2007 and 2006 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three months ended September 30, 2007 and 2006 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 15 Item 4T. Controls and Procedures 15 PART II - OTHER INFORMATION: Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 18 FORWARD LOOKING STATEMENT INFORMATION Certain statements made in this Quarterly Report on Form 10-Q are forward-looking statements regarding the plans and objectives of management for future operations. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. Our plans and objectives are based, in part, on assumptions involving judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control. Although we believe that our assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein particularly in view of the current state of our operations, the inclusion of such information should not be regarded as a statement by us or any other person that our objectives and plans will be achieved. We undertake no obligation to revise or update publicly any forward-looking statements for any reason. The terms we, our, us, or any derivative thereof, as used herein refer to SED International Holdings, Inc. and Subsidiaries. 2 SED International Holdings, Inc. and Subsidiaries CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands except share and per share amounts) September 30, 2007 June 30, 2007 (Unaudited) (Note 1) ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories, net Deferred income taxes, net 23 23 Other current assets Total current assets Property and equipment, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Trade accounts payable $ $ Accrued and other current liabilities Revolving credit facility Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock, $1.00 par value; authorized: 129,500 shares, none issued Common stock, $.01 par value; 100,000,000 shares authorized; 5,573,347 issued 56 56 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock, 1,694,491 shares, at cost ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to condensed consolidated financial statements. 3 SED International Holdings, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except share and per share amounts) (Unaudited) Three Months Ended September 30, Net sales $ $ Cost of sales Gross profit Operating expenses: Selling, general and administrative expense Depreciation and amortization expense 91 Foreign currency transactions loss (gain) ) Total operating expenses Operating income Interest expense Income before income taxes Income tax expense Net income $ $ Basic and diluted income per share $ $ Weighted average number of shares outstanding: Basic 3,879,000 Diluted 3,932,000 See notes to condensed consolidated financial statements. 4 SED International Holdings, Inc. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Three Months Ended September 30, Net cash used in operating activities $ ) $ ) Cash flows used in investing activities: Purchases of equipment ) ) Net cash used in investing activities ) ) Cash flows provided by financing activities: Net borrowings under revolving credit facility Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See notes to condensed consolidated financial statements. 5 SED International Holdings, Inc. and Subsidiaries NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in thousands except per share data) (Unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements of SED International Holdings, Inc. and its wholly-owned subsidiaries, SED International, Inc. (SED International), SED International de Colombia Ltda., and Intermaco S.R.L., (collectively, SEDor the "Company") have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2008, or any other interim period. The June 30, 2007 condensed consolidated balance sheet has been derived from the audited consolidated financial statements included in SEDs Form 10-K for the fiscal year ended June 30, 2007. For further information, refer to the consolidated financial statements and footnotes thereto included in the SED International Holdings, Inc. Annual Report on Form 10-K for the year fiscal year ended June 30, 2007. 2. Earnings per Common Share Basic earnings per share is computed on the basis of the weighted average number of shares of common stock outstanding during the period. Diluted earnings per share is computed on the basis of the weighted average number of shares of common stock plus the effect of dilutive potential common shares outstanding during the period using the treasury stock method. Included in diluted earnings are the dilutive effect of 92,500 and 67,500 options for the three months ended September 30, 2007 and 2006, respectively. Diluted earnings per common share for the three months ended September 30, 2007 and 2006 does not reflect the total of any incremental shares related to the assumed conversion or exercise of anti-dilutive stock options (438,909 and 413,659 for the three months ended September 30, 2007 and 2006, respectively). 3. Discontinued Operations In February 2003, SED resolved to discontinue commercial operations of its Brazilian subsidiary, SED International do Brasil Distribuidora, Ltda. (the Brazil Operation). SED International do Brasil Distribuidora, Ltda. has been transitioned from a commercial operating company into dormancy. During the dormancy period, SED may incur ongoing operating expenses for attorney fees, statutory bookkeeping and reporting services. The assets of SED International do Brasil, Ltda. had no net realizable value as of June 30, 2007. SED International do Brasil Distribuidora Ltda. has various litigations related to additional income taxes and social taxes allegedly due from the fiscal years 1998 through 2004. These legal claims were filed during the years 2002 and 2003. The legal claims range from $3,000 to $219,000 each or $522,000 in the aggregate. SED has an accrued liability of $270,000 at September 30, 2007 to cover probable losses related to these claims. 4. Accounts Receivable September 30, June 30, Trade receivables $ $ Less: allowance for doubtful accounts ) ) $ $ 6 5. Inventory September 30, June 30, Inventory on hand $ $ Inventory in transit Less: allowances ) ) $ $ 6. Comprehensive (Loss) Income Comprehensive (loss) income is defined as the change in equity (net assets) of a business enterprise during a period from transactions or other events and circumstances from non-owner sources, and is comprised of net income and other comprehensive (loss) income. SEDs other comprehensive (loss) income is comprised of changes in SEDs foreign currency translation adjustments and changes in fair value of interest rate swap contract, including income taxes attributable to those changes. Comprehensive (loss) income, net of income taxes, for the three months ended September 30, 2007 and September 30, 2006 is as follows: Three months ended September 30, Net income $ 360 $ 113 Changes in foreign translation adjustments ) Change in fair value of interest rate swap contract )  Comprehensive (loss) income $ ) $ 456 There were no income tax effects for the three months ended September 30, 2007 or 2006. The deferred income tax asset related to the cumulative comprehensive losses was fully offset by a valuation allowance as of the beginning and end of the three months periods ended September 30, 2007 and September 30, 2006; and therefore, the comprehensive income or loss for these periods had no income tax effect. Accumulated other comprehensive loss included in shareholders equity totaled $3.3 million and $2.9 million at September 30, 2007 and June 30, 2007, respectively, and consisted of foreign currency translation adjustments and changes in fair value of interest rate swap contract. 7. Segment Reporting SED operates in one business segment as a wholesale distributor of microcomputer, consumer electronics and wireless telephone products. SED operates and manages in two geographic regions, the United States and Latin America. Sales of products between SED's geographic regions are made at market prices and eliminated in consolidation. All corporate over-head is included in the results of U.S. operations. Financial information for continuing operations by geographic region is as follows: United States Latin America Eliminations Consolidation For the three months ended September 30, 2007 Net sales to unaffiliated customers $ $ $ ) $ Gross profit $ $  $ Operating income $ $  $ Interest expense $   $ Income tax expense $ 13 $  $ Income from continuing operations $ 10 $  $ Total assets at September 30, 2007 $ $ $ ) $ 7 For the three months ended September 30, 2006 Net sales to unaffiliated customers $ $  $ Gross profit $ $  $ Operating income $ 59 $  $ Interest expense $   $ Income tax expense $ 7 $  $ (Loss) income from continuing operations $ ) $  $ Total assets at September 30, 2006 $ $ $ (12,269 ) $ Net sales by product category is as follows: Micro- Consumer Wireless For the three months Computer Electronics Telephone Handling ended September 30, Products Products Products Revenue Total $ Approximately 36.3% and 37.3% of SED's net sales for the three months ended September 30, 2007 and 2006, respectively, consisted of sales to customers for export principally into Latin America and direct sales to customers in Colombia and Argentina. 8. Restricted Stock, Stock Options and Other Stock Plans As of September 30, 2007, there was no unrecognized compensation cost related to non-vested stock-based compensation arrangements under our plans. SED reversed $65,000 of expense for the three months ended September 30, 2006 related to the forfeiture of non-vested stock-based compensation. Stock-based compensation expense recognized during the three months ended September 30, 2006 was approximately $1,000. No stock options or awards were granted during the three months ended September 30, 2007 and 2006. On October 23, 2007, the Company adopted the SED International Holdings, Inc. 2007 Restricted Stock Plan (the 2007 Plan) for purposes of attracting and retaining the personnel necessary for the Companys success. Under the 2007 Plan, 750,000 shares of the Companys authorized and unissued shares of common stock have been reserved for restricted stock grants. On October 23, 2007, the 2007 Plan effective date, an aggregate of 730,000 shares of restricted common stock of the Company were awarded to 26 employees. The shares awarded are subject to forfeiture until vesting and vest over a four-year period beginning on the second anniversary. On the second, third and fourth anniversaries of the grant date, a third of the shares will vest, respectively, provided that the shareholder is an employee on any such vesting date. The aggregate fair market value of the awards is determined by the closing price of the Companys common stock on the date of grant. The compensation cost of the restricted stock awards in the amount of $.9 million, net of $.1 million estimated forfeitures, will be amortized over the vesting periods of four years. 9. Credit Facility and Bank Debt On March 1, 2007, SED signed a three-year extension on a credit facility with Wachovia Bank, National Association (the Wachovia Agreement) which extended the maturity to September 21, 2011. The Wachovia Agreement was originally entered into on September 21, 2005 with a term of three years. On July 17, 2007, SED elected to increase its line of credit to $40.0 million from $35.0 million as allowed under the Wachovia Agreement. On August 23, 2007, the Wachovia line of credit was increased temporarily for 60 days to $50.0 million to accommodate an approximately $9.0 million purchase from one vendor for a televised product offering by one of SEDs customers. After the 60 day period, the line reverted back to $40.0 million. SED has the option to re-instate the $50.0 million line of credit and make it permanent by December 31, 2007. The Wachovia Agreement provides for revolving borrowings based on SEDs eligible accounts receivable and inventory as defined therein, and the line of credit may be increased to $50.0 million, on a non-temporary basis, in $5.0 million increments at SEDs direction, if certain additional criteria are met. Borrowings under the Wachovia Agreement accrue interest based upon a variety of interest rate options depending upon the computation of availability as defined therein. The interest rates range from LIBOR, plus a margin ranging from 1.25% to 2.00%, to the prime rate. SED is also subject to a commitment fee of .25% on the unused portion of the facility. Interest is payable monthly. Borrowings under the Wachovia Agreement are collateralized by substantially all domestic assets of SED and 65% of each of SEDs shares in its foreign subsidiaries, respectively. 8 The Wachovia Agreement contains certain covenants which, among other things, require that SED maintain availability of $5 million or more during the term of the agreement to make advances to SEDs Latin American subsidiaries. SEDs advances to its Latin American subsidiaries are restricted. The Wachovia Agreement also contains a covenant which requires that if SEDs availability is less than $3.5 million ($5.0 million prior to amendment) at any time during the term of the agreement, then maintenance of a minimum fixed charge coverage ratio is required, as defined. The Wachovia Agreement also restricts SEDs ability to distribute dividends. Available borrowings under this agreement, based on collateral limitations at September 30, 2007 were $11.7 million. Average borrowings, maximum borrowings and weighted average interest rate for the three months ended September 30, 2007 were $26.9 million, $34.7 million and 6.9%, respectively. The weighted average interest rate on outstanding borrowings under credit facilities was 6.9% at September 30, 2007. The carrying value of all bank debt at September 30, 2007 approximates its fair value based on the variable market rates of interest on such bank debt. Outstanding Letters of Credit under the Wachovia Agreement totaled $3.9 million at September 30, 2007. On January 26, 2007, the Company entered into a three-year interest rate swap contract to reduce the impact of the fluctuations in the interest rate on $5.0 million notional amount of the revolving credit facility. The contract effectively converted the variable rate to a fixed rate of 5.20% . On June 8, 2007, the three-year swap agreement was amended to a notional amount of $10.0 million with a fixed rate of 5.37% . The Company utilizes derivative financial instruments to reduce interest rate risk. The Company does not hold or issue derivative financial instruments for trading purposes. Statement of Financial Accounting Standards No. 133, Accounting for Derivative Instruments and Hedging Activities (SFAS 133), establishes accounting and reporting standards for derivative instruments and hedging activities. As required by SFAS 133, the Company recognizes all derivatives as either assets or liabilities in the balance sheet and measures those instruments at fair value. Changes in the fair value of those instruments are reported in earnings or other comprehensive income depending on the use of the derivative and whether it qualifies for hedge accounting. The accounting for gains and losses associated with changes in the fair value of the derivative and the effect on the financial statements will depend on its hedge designation and whether the hedge is highly effective in achieving offsetting changes in the fair value of cash flows of the asset or liability hedged. The fair value, not in the Companys favor, of the interest rate swap was $192,000 at September 30, 2007. 10. Income Taxes Effective July 1, 2007, the beginning of fiscal year 2008, the Company adopted the provisions of Financial Accounting Standards Board Interpretation No. 48, Accounting for Uncertainty in Income Taxes  an interpretation of FASB Statement No. 109 (FIN 48). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprises financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes, and prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. The adoption of FIN 48 resulted in no reduction to the Companys consolidated beginning accumulated deficit. As of the adoption date, the Company had no significant unrecognized tax benefits. The Company does not expect significant changes in its unrecognized tax benefits in the next twelve months from September 30, 2007. The Company recognizes penalties and interest accrued related to unrecognized tax benefits in income tax expense. The Company conducts business globally and, as a result, one or more of its subsidiaries files income tax returns in the U.S. federal, various state, local and foreign tax jurisdictions. In the normal course of business, the Company is subject to examination by taxing authorities, including such major jurisdictions as the United States, Argentina and Colombia. The Company is no longer subject to income tax examinations for tax years before June 30, 2004 in the U.S., and for tax years before December 31, 2006 in Colombia, but remains subject to examination in Argentina for tax years ending June 30, 2002 and later. 11. Legal Proceedings On March 15, 2007, Mark Diamond (Mr. Diamond) filed a suit in the Superior Court of Fulton County, State of Georgia, captioned Mark Diamond v.
